—In an action, inter alia, to recover legal fees and disbursements incurred in a prior action, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 27, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
*526Ordered that the order is affirmed, with costs.
This action, in which the plaintiff seeks, inter alia, to recover legal fees and disbursements incurred in bringing a prior action and defending against the defendant’s counterclaims in that action, constitutes the splitting of a cause of action, which is prohibited (see, 930 Fifth Corp. v King, 42 NY2d 886; Wavertree Corp. v 136 Waverly Assocs., 258 AD2d 392). In any event, the contractual indemnification provision upon which the instant action is premised does not encompass the plaintiff’s claim for legal fees and disbursements. Where a contract is clear and unambiguous on its face, its plain meaning should govern its interpretation (see, Chimart Assocs. v Paul, 66 NY2d 570; Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.